Barnes, J.
This action was brought to enforce specific performance of the following agreement:
“Milwaukee, June 22, 1914.
“Eeceived of Isidor Chudnow one hundred dollars in consideration of which I agree to sell to him Lot 4, in Block 100, in the 6th Ward of the city and county of Milwaukee, for the price of seven thousand and five hundred dollars, provided he pay me as soon as the papers are ready the balance of $7,400.00, free and clear of all liens and incumbrances, except as to the interest of the minor child of 19 years, on account of whom matters will be arranged according to oral agreement with Kiehard Eisner until such child becomes of age; otherwise warranty deed and full ábstract of title will be furnished free of charge and free of defects. The rents and taxes will be adiusted at the time of the delivery of the deed.”
The document was signed, sealed, and acknowledged by *434both parties. Tbe defendant demurred to tbe complaint as. not stating a cause of action, wbicb demurrer was sustained, tbe court concluding tbat tbe contract was void under tbe-statute of frauds (sec. 2304, Stats.).
Tbe vendor agreed to sell tbe real estate described free and clear of all liens and incumbrances except tbe interest of the-nineteen-year-old minor. It seems pretty clear tbat tbe consideration named was not for tbe entire fee in tbe land, but only for so much of it as tbe minor did not own. Complaints-must be construed liberally on demurrer.
Presumably a nineteen-year-old minor owned some interest in tbe premises contracted.to be sold. Inasmuch as defendant agreed to sell tbe remaining interest, it is a fair presumption tbat .sbe owned it and tbat tbe public records of Milwaukee county would disclose just wbat tbe respective interests of these parties were. Tbe contract is definite and certain except upon this point, and we think it clear tbat the-public records might be resorted to to ascertain wbat tbe re--spective interests of tbe defendant and tbe minor were, without running counter to tbe statute of frauds. Harney v. Burhans, 91 Wis. 348, 64 N. W. 1031. Respondent’s counsel do not claim otherwise, but they construe tbe writing as obligating tbe defendant to convey tbe entire lot. If we-deemed this construction to be tbe correct one, tbe conclusion reached by tbe trial court would no doubt be correct. Construing tbe contract as we do, we bold tbat tbe provision, therein in reference to tbe interest of the minor does not violate tbe statute referred to. Tbe complaint does not show on its face tbat tbe contract is void because of tbe uncertainty referred to.
It is also argued tbat tbe provision tbat “tbe rents and. taxes will be adjusted at tbe time of tbe delivery of tbe deed” renders the contract void. It will be observed tbat tbe docu- ■ ment does not recite tbat any agreement has been reached in reference to an adjustment of those matters. Consequently *435there is no contract in reference to them resting in parol. It is not necessary that a valid contract to convey real estate should contain any provision in reference to the adjustment of rents or tases. The common law defines those rights in reference to rents, and sec. 1153, Stats., defines them in reference to taxes.
By the Gourt. — Order reversed, and cause remanded with directions to overrule the demurrer to the complaint.